Title: From Thomas Jefferson to Patrick Gibson, 22 June 1820
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
June. 22. 20.
Your letter of June 10. has been duly recieved. the 5. barrels of flour lately delivered by Craddock are a part of 20. barrels pr which he purloined out of a boatload sent from here in Octob. but which by a fall of the water did not get to Richmd until December. he withheld & sold 20. barrels & forged your reciept for the whole load. this parcel has been missing in our accounts until producing  your reciept the alteration of the figures was discovered, and to avoid prosecution he promised to replace it immediately.I am extremely anxious to hear that the remittance of 444D. has been made to mr Vaughan; because until I know that fact I cannot write to him how to dispose of it. my letter of the 7th inst. stated the grounds on which this was required, to wit, the balance of 400.81 D of your acct of May 16. and the 79.05 proceeds of the hhd of tobo last sold as mentioned in yours of June 2. I will thank you therefore for this information. it was not till lately that I learned with certainty the afflicting state of your health it’s severity & long continuance. I sincerely sympathise in it and pray for it’s relief being with real  affection and respectyour friend & servtTh: Jefferson